Mr. Justice Scott delivered the opinion of the Court: In 1874, Thomas McMahon, a citizen of the United States, died intestate while domiciled in Sonora, Mexico, leaving neither child nor decendants of child or children him surviving. At the time of his death he was the owner of an interest in an unincorporated mining company, located in Sonora, of the value of about $20,000. There survived Thomas McMahon his mother, Mary Madden, complainant, and Michael McMahon, Mary McMahon, intermarried with John McGraw, and Margaret McMahon, intermarried with John S. Russell, his brothers and sisters, all of whom resided in this State. After the death of Thomas McMahon, it appears the United States Consul resident in that country, as was his duty under the laws of the United States, with the consent of the local authorities, took possession of his effects for the benefit of those entitled to the same. Soon after his death the company of which Thomas was a member declared a dividend, and his share ($5000) seems to have been paid to the agent of defendants. After learning of the death of his brother, Michael took steps to secure the estate for himself and his sisters, taking no notice of any interest that their mother might have in the estate. He obtained from his sisters and their husbands a power of attorney, which enabled him, upon making some proof as to heirship, to get possession of the dividend declared in favor of the intestate ($5000), which was divided equally with his sisters or their husbands. Through the agency of his attorney in fact he effected a sale of the interest deceased had in the mining company, for $15,000, and that sum, less some expenses, Ave understand from the evidence, the attorney in fact of defendants still retains in his hands. On learning what had been done, Mary Madden filed this bill, claiming that under the laws of the country where her son Avas domiciled at the time of his death, she Avas his sole heir, and therefore entitled to the Avhole estaté to the exclusion of his brothers and sisters, and asks for a decree that the parties who had received a portion of the estate should account for the same to her, and that they may be enjoined from collecting the residue from the party in Sonora holding the same, to abide the result of this litigation. On the hearing in the circuit court the relief sought by the bill was substantially granted. That decree was affirmed in the Appellate Court, and now two of defendants, John S. and Margaret Russell, bring the case to this court on error. This case has been elaborately argued and many questions raised, but in the view we have taken, the decision rests on a single question, and our conclusion may be briefly stated. If it shall be held that complainant is the sole heir and entitled to the whole of the estate left by her son at his death, the decree is substantially correct, and Ave need not consider it as respects the specific relief granted. It is conceded that complainant is the mother of deceased whose estate is a matter of contention between her and his surviving brothers and sisters. The doctrine is that the succession to personal property is governed by the Iuav of the actual domicil of the intestate at the time of his death, no matter what Avas the country of his birth or his former domicil or the actual situs of the property at the time of his death. Story’s Conflict of Laws, sec. 481. Proof was made that the Republic of Mexico had adopted a Civil Code, with the privilege to the several States to adopt the same in whole or in part. The State of Sonora, as shown by the testimony, has made some modifications of the Civil Code. Among the articles of the code providing for the succession of property, is one, “if there be only a father or mother living, he or she shall succeed the child in the entire estate.” An exemplified copy of this statute is found in the record, and we think it is sufficiently proved, and that it was in force at the time of the death of the intestate. In the absence of any adjudications by the courts of that country, no reason is perceived why this court may not construe this statute as it is plainly expressed. Accordingly our understanding is, under this law of succession in force, as it is made to appear to us from the proof, in the State of Sonora at the time of the death of the intestate, an unmarried person dying intestate, leaving no children, his entire estate will be inherited by the father or mother, if living,- to the exclusion of brothers and sisters. That being the law of the domicil of the intestate, at the time of his death, regulating the succession of estates, it is conclusive of this case. The mother—the father being dead— became and was the sole heir to the estate left by her deceased son, to the absolute exclusion of all his brothers and sisters. Defendants having obtained the funds of the estate under the laws of Sonora, as distributees of the intestate, it does not lie with them to say complainant had not accepted the inheritance to which she would be entitled under the laws of that State. As between complainant and defendants no such question can arise. It could only arise between the complainant and the officers having the custody' of the estate in Sonora. It is not a matter that concerns defendants. Complainant being the sole heir, under the laws of the domicil of the intestate, at the time of his death, she is the owner of the estate he left, as against defendants, and they ought not in conscience to be allowed to withhold it from her. The proof of her ownership is as full as it need be made, and is altogether satisfactory. There can be no question a court of equity has jurisdiction to entertain this bill. It is one of the usual grounds of equity jurisdiction, to .discover and compel an account of funds wrongfully concealed and withheld from the real owner. That is precisely the case here, and we think the court had jurisdiction to pronounce the decree it did. The decree will be affirmed. Decree ajjh'nied.